12/2/10 VIA EDGAR Mr. Larry Spirgel, Assistant Director Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE:Intelligent Communication Enterprise Corporation Form 10-K for the Year ended December 31, 2009 Filed April 15, 2010 File No. 000-10822 Dear Mr. Spirgel: Intelligent Communication Enterprise Corporation (the “Company”) is in receipt of your comment letter dated November 29, 2010.Set forth below is your comment, followed by the Company’s response: Form 10-Q for the Quarter ended June 30 2010 Item 4T. Controls and Procedures 3. We note your November 17, 2010 response to comment three from our letter dated October 25, 2010 is materially different from that provided on November 8, 2010.It appeared from your November 8th response that the changes had been made to your internal control over financial reporting relating to the integration of your finance and accounting functions and the processing of technical accounting matters.However, your November 17th letter indicates that no changes were made to your internal control over financial reporting.Please advise. Response: The Company has made the changes discussed in its response of November 8, 2010; however, management has determined that it is premature to conclude that those changes have “materially affected, or [are] reasonably likely to materially affect” the Company’s internal control over financial reporting as provided in Item 308T(b) of Regulation SK.Accordingly, the Company proposed the original language remain in place while it continues its evaluation of those changes.For those reasons, the Company proposes to amend the quarterly report on Form 10-Q as described in its response of November 17, 2010. 13 Spottiswoode Park Road, Singapore 088640 Telephone +65 6324 0225 Intelligent Communication Enterprise Corporation Mr. Larry Spirgel, Assistant Director Division of Corporation Finance United States Securities and Exchange Commission 12/2/10 Page The Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Intelligent Communication Enterprise Corporation /s/ Luther L. Jao Luther L. Jao President
